Citation Nr: 0117304	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
September 1958 rating decision for not to granting service 
connection for lumbar muscle strain.

2.  Whether there was clear and unmistakable error in the 
September 1958 rating decision for not properly rating an 
arterial bypass graft performed in 1958. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from December 1953 to 
June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in New Orleans, Louisiana.  Atr that time the RO 
determined that clear and unmistakable error had not been 
committed in a September 1958 rating decision. 


FINDINGS OF FACT

1.  The September 1958 rating decision by the RO granted 
service connection for obstructive lesion femoral artery, 
right iliac ligation, postoperative scars, and arthritis of 
the spine, at T-12 and L-1, rated respectively as 40 percent 
and 10 percent disabling.  The appellant did not appeal this 
rating determination, and the decision became final. 

2.  The September 1958 rating decision was reasonably 
supported by the evidence then of record, and was consistent 
with VA law and regulations then in effect.


CONCLUSIONS OF LAW

The September 1958 rating decision was not clearly and 
unmistakably erroneous (CUE). 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105 (a) (2000); 38 U.S.C. § 3305; 
Department of Veterans Affairs Regulations 1008 and 1009, 
effective January 1, 1958 to December 31, 1958.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of record at the time of the September 1958 rating 
decision consists of the service medical records, the 
appellant's formal claim for compensation benefits, and VA 
medical examination report. 

Received from the National Personnel Records Center (NPRC) in 
July and on August 14, 1958 were the veteran's service 
medical records.  At that time NPRC indicated that the 
records included the entrance and separation examination and 
two medical boards.  The service medical records reflect that 
the appellant was initially hospitalized in November 1956 
with a complaint of pain of eight months duration in the 
right leg.  Following a work-up the diagnosis was arterial 
insufficiency of the right femoral artery.  

The appellant was again hospitalized in July 1957, for 
complaints of pain in the right leg on walking which had been 
present for 16 months.  The hospital report indicates that 
the appellant underwent aortogram, which showed a partial 
block of the femoral artery on the right. The appellant 
underwent a thromboendarterectomy of the femoral artery.  
This procedure was conducted using a right lumbar approach 
extending into the right thigh.  A right lumbar sympathectomy 
was conducted at that time as well.  It was noted that the 
appellant had no improvement in his condition 
postoperatively.  

In March 1958 he underwent insertion nylon Edwards-Tapp graft 
between the common iliac and the superficial femoral artery 
on the right.  This procedure was not satisfactory. 

Postoperatively, after an uneventful period of convalescence, 
it was determined that the result of the surgery was less 
satisfactory than prior to the procedure.  It was noted that 
the surgical wound healed well, and the appellant became 
ambulatory.  During the course of this admission, he reported 
marked difficulty with low back pain requiring sedation and 
bedrest.  The appellant was seen in consultation in the 
orthopedic clinic.  X-rays showed spondylosis at the L5 level 
and a bony bridge between T12 and L1 which was possibly 
secondary to either trauma or old infection.  The report 
indicated that this condition was not evaluated to be 
clinically significant at this time.  It was noted that 
gradually, over a period of several weeks, the appellant's 
low back symptoms demonstrated improvement with therapy.  

The final diagnoses were: (1) thrombosis, not elsewhere 
classified, right external iliac and femoral artery, etiology 
undetermined; (2) arterial insufficiency, right side of 
pelvis and right leg, secondary to number 1; (3) strain, 
lumbar muscles, bilateral, chronic, cause undetermined; (4) 
spondylosis, 5th lumbar vertebra, congenital; and 
(5) fusion, thoracic 12 to lumbar 1, cause undetermined.  

A physical evaluation board was convened in May 1958.  A 
report of medical examination conducted at that time showed 
abnormalities of the vascular system, lower extremities, and 
spine.  Findings on examination were significant for absent 
femoral, popliteal, dorsalis pedis and posterior tibial 
pulsations of the right extremity.  The skin of the right leg 
was pale, dry, and colder when compared to the left side.  
There was mild atrophy of the subcutaneous tissue of the leg.  
The examiner observed a decrease in growth of the hair on the 
right leg.  The diameter of the right leg at the calf, above 
the knee and midthigh, was evaluated as one-half inch less 
than the left leg.  There was marked limitation of flexion 
and lateral deviation of the lumbar spine, associated with 
spasm of the lumbar musculature, bilaterally.  The cicatrix 
of the right lumbar extended down the anterior surface of the 
right thigh to the middle one-third of the leg.  

The diagnoses were:  (1) thrombosis, not elsewhere 
classified, right external iliac and femoral arteries, 
etiology undetermined; (2) arterial insufficiency, right side 
of pelvis and right leg, secondary to number 1; (3) strain, 
lumbar muscles, bilateral, chronic; (4) spondylosis, 5th 
lumbar vertebra; and (5) fusion, thoracic 12 to lumbar 1, 
cause undetermined.  It was determined that the appellant was 
not qualified for military duty.

The appellant filed his original claim for compensation 
benefits in June 1958, seeking service connection for 
multiple disabilities, to include right iliac thrombosis; 
arterial insufficiency of the pelvis and right leg; strain of 
the lumbar muscles; spondylosis of the fifth lumbar vertebra; 
and fusion of the thoracic 12 to the lumbar 1.

The appellant underwent VA examinations in July and August 
1958.  On special orthopedic examination, conducted in July 
1958, the appellant reported a charley horse in the right leg 
below the knee, and backache in the lower region of the back.  
The examiner noted that the appellant reported no history of 
injury to the back.  The appellant stated it was his 
understanding that service physicians connected his backache 
with the operation since the backache came on after the 
operation, and he had not suffered with it previously.  With 
respect to his symptomatology, the appellant reported he 
experienced discomfort with forward bending.  The appellant 
indicated that his back symptoms increased to such an extent 
in May 1958, he was in bed approximately one month due to his 
back pain.  He reported that currently he had occasional pain 
in the lower portion of his back, which was a little more 
annoying and certainly not disabling.  He indicated that he 
had not worked since his discharge in June 1958.  

The examination showed that the appellant's posture and gait 
were normal.  The spine was entirely normal in appearance.  
The examiner indicated that there might have been very slight 
limitation of motion in the lower lumbar area, and slight 
discomfort on hyperextension of the spine.  The remainder of 
the evaluation of the spine was normal.  The movements of the 
hips, knees, ankles, and feet were normal.  The diagnostic 
impression was arthritis of the spine at the T12-L1 level, 
confirmed on x-ray studies.

A VA surgical examination was conducted on August 11, 1958.  
At that time the appellant reported sever pain in his right 
calf after walking two to three blocks.  He had immediate 
relief when he stopped walking.  The evaluation showed a 
postoperative scar of 16 inches in length.  The scar began 
over the brim of the right pelvic bone, axillary line, and 
ran downward along the medial aspect of the thigh and ended 
at the medial one-third.  The scar was evaluated as healed, 
and not painful or adherent.  There was moderate rubor 
associated with the toes on the right foot.  No pulsations 
were detected in the right femoral, posterior tibial, and 
dorsalis pedis arteries.  Intermittent claudication was 
present in the right calf.  There was no evidence of edema, 
gangrene, dermatoses, or ulcers.  Collateral circulation in 
the right lower extremity appeared to be established.  This 
finding was not confirmed by diagnostic evaluation, because 
the equipment was not operational at that time.  The 
diagnosis was old healed postoperative scar following 
operation on obstructive lesion of the femoral artery with 
residuals.

Based upon a review of this evidence, the RO, in a September 
1958 rating decision, granted service connection for 
obstructive lesion femoral artery, right iliac ligation, 
postoperative scars, evaluated as 40 percent disabling under 
Diagnostic Codes 7199-7114, and arthritis of the spine at T-
12 and L-1, evaluated as 10 percent disabling under 
Diagnostic Code 5010.  Service connection was denied for 
cardiovascular disease, gastrointestinal disease, and 
thrombosis of the right femoral artery, as these disorders 
were not found on VA examination.  The appellant was notified 
of this decision and of his appellate rights.  He did not 
file an appeal and the decision became final.  38 U.S.C. 
§ 3305 (now 38 U.S.C.A. §  7105 West 1991).

In October 1998 the appellant submitted a copy of a military 
hospital summary, dated in May 1958 which was previously of 
record in September 1958, and the report of the recommended 
findings of the physical evaluation board, dated in May 1958. 
At that time the recommended findings were that the appellant 
was not physically fit for military service due to a 
disability which was incurred when he was entitled to receive 
basic pay.  The disability was rated as 60 percent and 
temporary retirement was recommended.  This document was not 
on file at the time of the September 1958 decision

In statements received from the appellant, to include his 
notice of disagreement and substantive appeal, he asserts 
that there is CUE in September 1958 rating decision.  The 
appellant states that the RO did not obtain the complete 
service records, particularly the records from the March 1958 
surgery.  He states that if these records had been obtain 
then the RO would have made a correct ratings for the lumbar 
muscle strain and the arterial by pass.  He asserts that the 
1958 VA medical examination was inadequate.  He states that 
he was not examined by the VA in 1958 but only talked to a 
doctor.  The doctor stated that the hospital records should 
be obtained.  The veteran indicates that this establishes VA 
did have notice of these documents.  He indicated that the 
only way to properly assess his disability was to perform 
arteriogram or aortogram.  As a result, the RO failed to 
properly rate his arterial graft (bypass) which should have 
been rated at 60 percent.  He also asserts, that the RO 
failed to separately rate the lumbosacral strain with spasms 
and the arthritis of theT12 and LI.


Analysis

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  On careful review of the claims 
file, the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of this appeal.  
Specifically, the statement of the case, provided both the 
veteran and his representative, satisfies the notice 
requirement of § 5103A.  

Additionally, the Board finds that the duty to assist 
provided under the new law at § 5103A has been fulfilled as 
all evidence and records identified by the veteran as 
plausibly relevant to his pending claim have been collected 
for review.  No further assistance is necessary to comply 
with the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim.

The appellant did not appeal the September 1958 rating 
decision, and it is thus considered final, although it may be 
reversed if found to be based on CUE. 38 U.S.C.A. § 7105.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2000).  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a) (2000).

The United States Court of Appeals for Veteran's Claim has 
held that there is a three-part test to determine whether CUE 
is present in a prior determination: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Darmrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In order to establish entitlement to service connection for a 
disease or disability, the evidence must reflect that a 
chronic disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C. §§ 310, 331 (1958) 
( now 38 U.S.C.A. §§ 1110, 1131 (West 1991)).

At the time of the September 1958 rating action, the RO 
assigned a 40 percent rating for obstructive lesion of the 
femoral artery, right iliac ligation, postoperative scars 
pursuant to the VA's Schedule of Disabilities (Schedule) as 
analogous to arteriosclerosis obliterans.  38 C.F.R.§ 4.20, 
Part 4, Diagnostic Codes 7199-7114. (1957).  The RO also 
assigned a 10 percent rating for arthritis of the spine, T12 
and L1 under Diagnostic Code 5010.  

Diagnostic Code 7114 provides that arteriosclerosis 
obliterans will be evaluated under Diagnostic Code 7116, 
which provides for the evaluation of claudication, 
intermittent.  

Under Diagnostic Code 7116, a 20 percent evaluation will be 
assigned for intermittent claudication with minimal 
circulatory impairment, with paresthesias, temperature 
changes or occasional claudication.  

A 40 percent evaluation is warranted for well-established 
cases with intermittent claudication or recurrent episodes of 
superficial phlebitis.  A 60 percent evaluation is warranted 
for intermittent claudication with persistent coldness of 
extremity or claudication on minimal walking.  

A 100 percent evaluation will be assigned for intermittent 
claudication that is in severe form with marked circulatory 
changes such as to produce total incapacity or to require 
house or bed confinement.  38 C.F.R. Part 4, Diagnostic Code 
7116 (1957).

Diagnostic Code 5010 provides that where there is arthritis 
due to trauma, substantiated by X-ray findings, the 
disability is rated to be rated as degenerative arthritis.  
Diagnostic Code 5003 provides for the evaluation of 
degenerative arthritis (hypertrophic or osteoarthritis).  
When the degenerative arthritis is established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is severe a 40 
percent evaluation is warranted. When the limitation of 
motion of the lumbar spine is moderate, a 20 percent 
evaluation is warranted.  Where the limitation of motion of 
the lumbar spine is slight, a 10 percent evaluation is 
assigned.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain. Pursuant to this Code, a non- compensable 
evaluation is assigned when the lumbosacral strain is with 
slight subjective symptoms only.  A 10 percent evaluation is 
warranted when the lumbosacral strain is with characteristic 
pain on motion.  A 20 percent evaluation is appropriate when 
the lumbosacral strain is accompanied by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

Scars, which are superficial and poorly nourished, which 
repeatedly ulcerate, warrant a 10 percent rating under 
Diagnostic Code 7803.  Scars, which are superficial and 
tender and painful on objective demonstration, warrant a 10 
percent rating pursuant to Diagnostic Code 7804.  Under 
Diagnostic Code 7805 scars may be rated based upon the 
limitation of function of the affected part.

To summarize, the evidence demonstrates that the service 
medical records were received on August 14, 1958.  These 
records included the hospital summary dated from July 1957 to 
May 1998 as referenced by the veteran.  Additionally, a 
review of the September 1958 rating decision shows that these 
records were considered by the RO in rendering the decision.  

The report of the recommended findings of the physical 
evaluation board which was received in 1998 was not 
previously of record.  However, the duty to assist cannot 
form the basis of a finding that there was an act of CUE.  
See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  The 
Board further notes that in Hazen v. Gober, 10 Vet. App. 511 
(1997), the Court held that a failure in the duty to assist 
could not constitute CUE.  

Thus, it is the Board's determination that the failure of the 
VA to obtain this record is not a basis for a finding of CUE.  
A breach of the duty to assist creates an incomplete record, 
not an incorrect record.  Caffrey v. Brown, supra.

The Board also noted that in Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
Board even where they were not actually before the 
adjudicating body.  However, in Damrel v. Brown, 6 Vet. App. 
242, 246 (1994), the Court held that the Bell constructive 
notice doctrine could not be applied retroactively to VA 
adjudications occurring before Bell was decided.

The appellant asserts that the 1958 VA examination was 
inadequate for rating purposes.  In this context, the 
appellant states that an arteriogram or aortogram was 
necessary to evaluate for thrombosis.  In the absence of such 
evaluation, it is asserted, the examiner incorrectly 
diagnosed the right leg disorder in finding there was no 
arterial blockage.  Consequently, the RO, in reliance on such 
VA diagnosis, improperly rated the right leg disability and 
that a 60 percent rating is was warranted.  It was the 
appellant's further contention that the arterial bypass graft 
should be rated separately.  

In this regard, the Board notes that although statements from 
the appellant describing his symptoms are considered to be 
competent evidence, lay persons are not competent to offer 
medical opinions as to what tests are required.  Grivois v. 
Brown, 6 Vet. App. 136 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The VA physician did not recommend any 
additional testing at the time of the examination.  Also lack 
of such test reports creates an incomplete record, not an 
incorrect record.  Caffrey v. Brown, supra.  

A review of the subject medical examination report reflects 
that the examiner noted a historical review of the 
appellant's treatment, in addition the appellant's complaints 
were considered.  Further, the report of examination 
documented objective clinical findings made in light of the 
appellant's subjective complaints. The examiner then reached 
conclusions concerning the overall severity of the right leg 
disorder.  The Board finds that this examination provide an 
adequate basis for the RO to enter a decision.  The VA 
examiner did not diagnosis the presence of a thrombosis.  In 
rendering the decision the RO in part relied on the on the VA 
examination findings.  The appellant is disagreeing with the 
how the facts as they were before the RO were weighed and 
interpreted.  This is insufficient to support his CUE claim.  
Fugo 6 Vet. App. at 44.

With respect to the arterial graft conducted during service, 
the August 1958 examination showed that the surgical scar was 
asymptomatic.  Any remaining residual disability resulting 
from this surgery was included in the September 1958 grant 
and the assigned 40 percent rating.  The evaluation of the 
same "disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14. 

Furthermore, the Board points out that a thrombosis in the 
right external iliac and femoral artery would also be rated 
under Diagnostic Codes 7199-7114.  The 40 percent assigned in 
September 1958 was based on a review of the evidence then of 
record, to include the most recent medical findings as shown 
by the August 1958 VA examination.  The RO as a matter of 
rating judgment determined that a 40 percent rating was 
warranted.  In asserting that a 60 percent rating was 
warranted, the appellant is again disagreeing with the how 
the facts as they were before the RO were weighed and 
interpreted.  As previously stated this is insufficient to 
support his CUE claim.  

With respect to the lower back disorder, at the time of the 
May 1958 physical evaluation board examination marked 
limitation of flexion and lateral deviation of the lumbar 
spine with spasms was reported.  However, at the time of the 
July 1958 special VA orthopedic examination the only 
abnormalities shown were slight limitation of motion, slight 
discomfort on hyperextension, and arthritis of the T12, L1.  
There was no diagnosis of a lumbosacral strain.  As such, the 
RO granted service connection for the disability diagnosed, 
arthritis of the T12, L1, and assigned a 10 percent rating 
under the appropriate diagnostic code.  The appellant is 
disagreeing with the how the facts were weighed by the RO.  
This is insufficient to support his CUE claim.

After reviewing the record the Board concludes that the 
September 1958 rating decision was not undebatably erroneous, 
in fact or law.  The appellant has not presented evidence of 
error of either fact or law which, when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Accordingly, the 
September 1958 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a). 


ORDER

The claim of CUE in the September 1958 rating decision for 
not granting service connection for lumbar muscle strain, and 
for not properly rating an arterial bypass graft is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

